The Surrogate.
In the papers submitted upon this motion, the petitioner’s claim to be a creditor of *428the estate is substantiated by no other evidence than his own statements of personal transactions between himself and the decedent. It is insisted that these statements are insufficient to establish, prima facie, his claim, and, indeed, that they are altogether incompetent under § 829 of the Code of Civil Procedure. It is urged in opposition that § 829 is not applicable to proceedings like the present. Even if the latter contention is correct, I am inclined to think that the Surrogate, in ascertaining the amount “ which appears to be due from the decedent to residents of the State,” may properly ignore disputed claims when it is not shown that they are probably enforceable. Now, the claim of this petitioner must ultimately be defeated unless he has other evidence in its support than is here presented. If he can produce other evidence, he may make that fact manifest; otherwise his application must be denied.